ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-197, concluding that MUHAMMAD BASHIR, formerly of ELIZABETH, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since July 27, 2015, pursuant to the Order of the Court filed June 24, 2015, should be reprimanded for violating RPC 1.4(b)(failure to keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information) and RPC 1.4(c)(failure to explain a matter to the extent reasonably necessary to permit the client to make informed *331decisions regarding the representation), and good cause appearing;
It is ORDERED that MUHAMMAD BASHIR is hereby reprimanded; and it is further
ORDERED that MUHAMMAD BASHIR remain suspended from the practice of law pursuant to the Order of the Court filed June 24, 2015 (D-135-14; 076135), pending his compliance with the fee arbitration determination entered in District Docket No. XII-2013-0029F, and his payment of the sanction in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.